DETAILED ACTION
Introduction
The amendment filed on 6/17/2020 has been entered.
Information Disclosure Statement
The information disclosure statement filed 6/17/2020 fails to comply with 37 CFR 1.97(c) because it lacks the fee set forth in 37 CFR 1.17(p).  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement (IDS) submitted on 3/22/2021 was filed after the mailing date of the non-final rejection on 12/17/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The information disclosure statement filed 3/22/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites “without substantially interfering with the plurality of riders”, it is unclear what the metes and bounds of “without substantially interfering” are.  At what point would the carrier substantially interfere with the riders?  What causes the mass transit vehicle to be configured to “receive and facilitate movement of the carrier without substantially interfering with the plurality of riders”?
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 22, 24-26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gabbai (US 2017/0011340 A1).
Regarding claim 21, Gabbai discloses a system (at least Figures 1, 3, and 4) for intermodal materials delivery, comprising:
at least one substantially autonomous carrier (310) configured to:
deliver at least one material (340) along a delivery path, from an origin zone to a destination zone (Paragraph 0020 lines 5-21),
utilize a mode of mass transit (320) to facilitate movement of the carrier during at least one mass transit leg of the delivery path (Paragraph 0020 lines 15-20), and 
navigate safely along the delivery path based on environmental data obtained via a plurality of sensors (Paragraph 0044 lines 1-10 and Paragraph 0066 lines 1-30); 
at least one mass transit vehicle (320) configured to:
receive and transport a plurality of riders inside the at least one mass transit vehicle (Paragraph 0020 lines 13-21 and the prior art is fully capable of functioning this way, see MPEP 2114(II)),
receive and facilitate movement of the carrier without substantially interfering with the plurality of riders received by at least one mass transit vehicle (Paragraph 0028 lines 1-11 and the prior art is fully capable of functioning this way, see MPEP 2114(II)); and 
a server (102, Paragraph 0040) configured to:
communicate delivery data with a carrier transceiver (RFID tag, QR code) of the carrier, the delivery data including at least one of a parcel 
communicate mass transit data with the carrier transceiver, the mass transit data including at least one of a mass transit vehicle location and a mass transit link location (Paragraph 0041, Paragraph 0025 lines 1-6, and Paragraph 0026 lines 1-17); and
a computing device (150, 210-270) with a memory (Paragraph 0052 lines 1-15)  and processor (Paragraph 0060 lines 5-8) configured to:
communicatively connect with the server (Paragraph 0060 lines 8-16 and Figure 1),
process the delivery data and the mass transit data to select the at least one mass transit vehicle suitable for delivering the at least one material (Paragraph 0065 lines 1-6),
process the delivery data and the mass transit data to compute the delivery path, based at least in part on the delivery data and the mass transit data (Paragraph 0065 lines 1-8), and
re-compute the delivery path in real time based on at least the environmental data (Paragraph 0065 lines 12-30).
Regarding claim 22, Gabbai discloses wherein the at least one mass transit vehicle is further selected based on a plurality of vehicle values (Paragraph 0025 lines 1-6).
Regarding claim 24, Gabbai discloses wherein the delivery path is determined based on at least one of the vehicle values, the delivery data (Paragraph 0026 lines 1-8), and the mass transit data.
Regarding claim 25, Gabbai discloses wherein the delivery data further includes at least one of a material size, a material weight, a pickup point, or a pickup time (Paragraph 0026 lines 1-8, “delivery time” and “drop-off location”).
Regarding claim 26, Gabbai discloses wherein the mass transit data further includes at least one of a transit schedule, a transit vehicle location, a transit link location, a transit route, or a transit ridership level (Paragraph 0025 lines 1-6 and Paragraph 0026 lines 1-8).
Regarding claim 28, Gabbai discloses wherein the carrier is configured to dock with the mass transit vehicle when the mass transit vehicle is stopped at a mass transit link (Paragraph 0046 lines 1-19).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 10,310,499 B1) in view of Gabbai (US 2017/0011340 A1).
Regarding claim 1, Brady et al. discloses a smart delivery system (Figure 2A,B), comprising: 
at least one substantially autonomous carrier (250-1 through 250-n and column 11 lines 14-18) configured to: 

utilize a mode of transit (220 or itself) to facilitate movement of the carrier during at least one transit leg of the delivery path (column 14 lines 25-34), and 
navigate safely along the delivery path based on environmental data obtained via a plurality of sensors (262, column 16 lines 10-33); 
a server (232) configured to: 
communicate delivery data with a carrier transceiver (256) of the carrier, the delivery data including at least one of a parcel quantity and a means of parcel identification (column 14 line 64 through column 15 line 11, column 17 lines 34-39, column 20 lines 3-9), 
communicate transit data with the carrier transceiver, the transit data including at least one of a transit vehicle location and a transit link location (column 12 lines 6-14); and 
a computing device (260) with a memory (254) and processor (252) configured to: 
communicatively connect with the server (column 14 lines 56-64), 
process the delivery data and transit data to compute the delivery path, based at least in part on the delivery data and the transit data (column 20 lines 1-25), and 

Brady et al. does not disclose the transit is mass transit.  However, Gabbai discloses a similar smart delivery system that includes utilizing mass transit (Figure 3 320, Paragraph 0020 lines 15-21, Paragraph 0025, Paragraph 0028 lines 1-11, and Paragraph 0030 lines 1-13) for the purpose of highly extending the effective range of drone delivery systems and alleviate some drone traffic (Paragraph 0020 lines 15-21).  It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Brady et al. by utilizing mass transit, as disclosed by Gabbai, for the purpose of highly extending the effective range of drone delivery systems and alleviate some drone traffic.  The combination would result in the system of Brady using mass transit, as taught by Gabbai, to supplement or replace the mode of transit (220) of Brady et al. so that the drones of Brady et al. would have a longer effective range of drone delivery and alleviate some drone traffic. 
Regarding claim 2, Brady et al. discloses at least one transit link (location of 220) to serve as a secure area where the at least one carrier removably docks with a transit vehicle (220) stopped at the transit link (column 20 lines 41-44 and 57-60). 
Regarding claim 3, Brady et al. discloses at least one load transporter (220 or another 250) suitable for receiving the at least one material from the at least one carrier (220 receives 250 or when one of the 250’s transfers material to another 250), and for transporting the at least one material on at least one transporter leg of the delivery path (column 20 lines 41-44 and column 14 lines 7-11). 
Regarding claim 4, Brady et al. discloses a storage hub (220) suitable for storing a plurality of carriers (250-1 through 250-n), the storage hub being located substantially along the delivery path (220 is part of the delivery path when used with 250). 
Regarding claim 5, Brady et al. discloses wherein the storage hub includes at least one charging station for the at least one carrier (column 20 lines 49-56).
Regarding claim 6, Brady et al. discloses wherein the plurality of carriers is controllable by the server, the server being able to remotely control and arrange the plurality of carriers at the storage hub (column 20 lines 57-61 and column 23 lines 41 through column 24 line 6)
Regarding claim 15, Brady et al. discloses a substantially autonomous parcel carrier, comprising: 
a carrier body (250-1 through 250-n and column 11 lines 14-18) configured to: 
receive at least one parcel to be delivered from an origin zone to a destination zone and along a substantially pre-determined delivery path (column 13 lines 59-66), and 
removably dock with a transit vehicle (220) to thereby enable the carrier to travel along a transit line for at least one transit leg of the delivery path (column 14 lines 25-34); 
a carrier transceiver (256) configured to: 
communicatively connect with at least a server (232, column 20 lines 3-9, 232, column 40-44), 
receive delivery data from the server, wherein the delivery data includes at least one of a parcel quantity and a means of parcel identification 
receive transit data from the server, wherein the transit data includes at least one of a transit vehicle location, a transit link location, and a transit schedule (column 12 lines 6-14 and 37-41), and 
transmit carrier data to the server as the carrier travels along the delivery path, wherein the carrier data at least includes at least a carrier location (column 22 lines 31-35); and 
a navigation control (260, 266, Figure 2B) operatively connected to the carrier transceiver, and including a memory (254) and a processor (252) configured to: 
receive environmental data via a plurality of sensors (262, column 17 lines 23-34), 
compute the delivery path based on at least one of the delivery data, the transit data, and the environmental data (column 20 lines 1-25), 
re-compute the delivery path in real time based on the environmental data (column 16 line 34 through column 17 line 59 and column 18 lines 13-27), and 
determine at least one safety parameter based on the environmental data, wherein the at least one safety parameter includes at least a carrier travel speed (column 17 line 24, “speedometer”). 
Brady et al. does not disclose the transit is mass transit.  However, Gabbai discloses a similar smart delivery system that includes utilizing mass transit (Figure 3 320, Paragraph 0020 lines 15-21, Paragraph 0025, Paragraph 0028 lines 1-11, and 
Regarding claim 16, Brady et al. discloses wherein the carrier body includes a compartment (column 17 lines 44-45 and Figure 1B) configured to enable removal of the at least one parcel upon providing suitable parcel access data to the carrier. 
Regarding claim 17, Brady et al. discloses wherein the plurality of sensors includes at least one of a LIDAR sensor, a RADAR sensor, and a camera sensor (column 17 lines 23-33) capable of detecting potential impacts, theft, and vandalism. 
Regarding claim 19, Brady et al. discloses wherein at least one wheel of the carrier is configured to removably engage with a railway, thereby enabling the carrier to travel along the railway during at least one transit leg of the delivery path (see Figure 1B and column 11 lines 14-18, the claim does not require the wheel to engage the railway or claim any structure causing the wheel to be configured to engage the railway, the wheel of Brady et al. is fully capable of performing the function of engaging a railway, see MPEP 2114. 
Regarding claim 20, Brady et al. discloses wherein the carrier body has a width, a height, and a length suitable to clear an opening of the transit vehicle so that the carrier is securably positionable inside the transit vehicle (Figure 1B and column 11 lines 14-18).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 10,310,499 B1) in view of Gabbai (US 2017/0011340 A1), as applied to claims 1-6, 15-17, 19, and 20 above.  
Regarding claim 18, Brady et al. in view of Gabbai discloses all of the limitations but does not disclose a plurality of lights configured to indicate at least one of a direction of travel, a change in the direction of travel, and a deceleration of the carrier.  However, the Examiner takes Official Notice that carriers (autonomous vehicles) having a plurality of lights configured to indicate at least one of a direction of travel, a change in the direction of travel, and a deceleration of the carrier are old and well known in the art.  It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Brady et al. in view of Gabbai by utilizing a plurality of lights configured to indicate at least one of a direction of travel, a change in the direction of travel, and a deceleration of the carrier, as is old and well known in the art, for the purpose of providing indications, such as braking and turning, to the carrier’s surroundings to avoid collisions.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gabbai (US 2017/0011340 A1) in view of Ferguson et al. (US 2019/0114564 A1).  
Regarding claim 23, Gabbai discloses all of the limitations but does not disclose the vehicle values include at least one of an economic value, an environmental value, or .
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gabbai (US 2017/0011340 A1) in view of Brady et al. (US 10,303,171 B1).  
Regarding claim 27, Gabbai discloses all of the limitations but does not disclose the computing device is further configured to dispatch the carrier during a time when the transit ridership level is low.  However, Brady et al. discloses a similar device configured to dispatch the carrier during a time when the transit ridership level is low (column 32 lines 60-65 and column 56 lines 29-44) for the purpose of allowing the carrier to travel more efficiently and to avoid encountering congestion (column 56 lines 29-44).  It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Gabbai by utilizing the computing device is further configured to dispatch the carrier during a time when the transit ridership level is low, as disclosed by Brady et al., for the purpose of allowing the carrier to travel more efficiently and to 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues, on Page 16, that Brady is silent on mass transit and there would be no reason why Brady would include mass transit because the focus of Brady is on the development of autonomous vehicles to perform the delivery from start to finish.  In response, Brady does not teach away from public transit or that the carrier vehicles (220) must be autonomous.  Brady discloses “the carrier vehicle 220 may be any type of carrier such as a car, a truck, a trailer, a freight car and/or locomotive, a container ship, a cargo aircraft (e.g., manned aircraft or unmanned aircraft, such as drones), a spacecraft or any other vehicle” in column 21 lines 16-20.  It would have been obvious to modify Brady by using public transit, as taught by Gabbai, to extend the delivery range of the system.
Regarding claim 18, the common knowledge or well-known in the art statement has been taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.  See MPEP 2144.03 C.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MCCULLOUGH whose telephone number is (571)272-7805.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MICHAEL MCCULLOUGH/Primary Examiner, Art Unit 3649